 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11       SAMUEL KOLB, J.K., by and through his           No. 2:19-cv-0079 DB
         Guardian ad Litem, KARIN KOLB, and
12       KARIN KOLB,
13                        Plaintiffs,                    ORDER
14             v.
15       COUNTY OF PLACER; DEPUTY
         CURTIS HONEYCUTT,
16

17                        Defendants.
18

19            On January 15, 2020, the court granted the parties’ stipulation to continue various pretrial

20   deadlines as well as the date set for trial in this action. 1 (ECF No. 39.) On March 31, 2020, the

21   parties filed a stipulation and proposed order for a further continuation of those deadlines. (ECF

22   No. 58.) The parties’ stipulation proposes to amend every deadline in this action “without a

23   change to the current trial date of November 30, 2020.” (Id. at 2.) In this regard, the parties

24   propose shortening the length of time between the final pretrial conference and commencement of

25   trial from the current 8-week gap to a mere 4 weeks.

26   ////

27
     1
      The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28
28   U.S.C. § 636(c). (ECF No. 13.)
                                                     1
 1           The court will not shorten the length of time between the final pretrial conference and the
 2   commencement of trial. A sufficient length of time is necessary for the court to issue a final
 3   pretrial order, the parties to comply with all the provisions set forth in the pretrial order, the
 4   resolution of motions in limine, the preparation for trial by all involved, etc. The court, therefore,
 5   will not grant the parties’ stipulation.
 6           Accordingly, IT IS HEREBY ORDERED that the parties’ March 31, 2020 stipulation
 7   (ECF No. 58) is denied.
 8   DATED: April 2, 2020                                      /s/ DEBORAH BARNES
                                                               UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     DLB: 6
25   DB/orders/orders.consent/kolb0079.stip.cont.den.ord

26

27

28
                                                           2
